Citation Nr: 1828842	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
 in El Paso, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the 2014 calendar year.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 decision in which the VAMC, inter alia, denied the Veteran's application for a clothing allowance for the 2014 calendar year.  The Veteran filed a notice of disagreement (NOD) as to the denial in October 2014.  A statement of the case (SOC) was issued in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in October 2014.

In April 2015, the Veteran presented sworn testimony during  a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1. In May 2014, the Veteran filed a formal claim for an annual clothing allowance for the calendar year 2014.

2.  The collective evidence is, at least, in relative equipoise as to whether the hinged braces previously provided to the Veteran for his service-connected knee disabilities tended to wear and tear his clothing.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for calendar year 2014 are met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1)(ii)(A).

Initially, the Board notes that the Veteran has asserted entitlement to an annual clothing allowance for prescribed bilateral hinged knee braces.  See Veteran's Application for Annual Clothing Allowance (VA Form 10-8678), dated in May 2014; October 2014 NOD; October 2014 substantive appeal.  The record confirms that the Veteran is in receipt of service connection for both right knee chondromalacia with knee joint osteoarthritis and meniscal tear, and left knee chondromalacia with knee joint osteoarthritis.  The record further reflects that bilateral hinged knee braces were ordered as treatment for such disabilities through a VA medical provider in August 2011.

As acknowledged by the agency of original jurisdiction (AOJ), the Veteran's prescribed knee braces are L1820 KO Elastic with condyle pads and joints, which do tend to cause wear, tear or damage to clothing.  See June 2014 Clothing Allowance Application review; SOC dated in October 2014; see also VHA Handbook, 1173.15, "Clothing Allowance," May 14, 2015; "Recommended [Health Care Product Codes] eligible for Clothing Allowance," the Orthotic and Prosthetic (O&P) Field Advisory Committee (listing devices coded L1820 KO as ones "that may indicate eligibility for clothing allowance awards").  However, according to the AOJ, the Veteran had had no maintenance, replacements, or consults for the devices since the braces were issued, and it therefore determined his braces did "not tend to wear or tear clothing as determined by the Chief of Prosthetics."  The AOJ gave no further explanation for the finding.

In his October 2014 substantive appeal, the Veteran asserted that he was told to bring in his old knee braces to have them evaluated by a VA prosthetist, which he did.  At that time, his braces were worn and their metal hinges were exposed, and they were exchanged for different braces.  The Veteran reported that he did not know, and was not informed, that he was to have his knee braces exchanged every year or when the metal was exposed, and that the old braces had worn and tore his clothing.  

October 2014 VA treatment records confirm that the Veteran exchanged his knee braces, at which point he was informed that if the braces began wearing or tearing his clothing, he should have them examined or exchanged.

During his April 2015 Board hearing, the Veteran testified that he had previously worn knee braces that, after a period of use, had exposed metal on the inside and outside hinges.  See April 2015 Board hearing transcript, pg. 4.  He had to wear his braces daily to perform manual work in his occupation, and that the braces with metal hinges wore the sides of his pants, so that such clothing had to be replaced approximately every two months.  Id., pgs. 5-6.  This occurred for a year between 2013 and when he received his new braces in 2014.  Id., pgs. 8-9.  

The Board is persuaded by the VA treatment records documenting a hinged bilateral knee brace; the fact that the Veteran's knee braces worn until October 2014 were categorized by VA as tending to wear out clothes, which was acknowledged by the AOJ; and the Veteran's assertions concerning wear and tear on his clothing.  While it may be argued that the collective evidence concerning this issue is in relative equipoise, in such cases, all reasonable doubt is resolved in the Veteran's favor.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).  


Considering the evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a clothing allowance is warranted for the 2014 calendar year based on the Veteran's use of VA-issued hinged knee braces for his service-connected right and left knee disabilities.


ORDER

An annual clothing allowance for calendar year 2014 is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


